Name: Commission Regulation (EC) No 1206/1999 of 11 June 1999 fixing the maximum purchasing price for butter for the 241st invitation to tender carried out under the standing invitation to tender governed by Regulation (EEC) No 1589/87
 Type: Regulation
 Subject Matter: prices;  trade policy;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities12. 6. 1999 L 147/3 COMMISSION REGULATION (EC) No 1206/1999 of 11 June 1999 fixing the maximum purchasing price for butter for the 241st invitation to tender carried out under the standing invitation to tender governed by Regulation (EEC) No 1589/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular the first subparagraph of Article 7a(1) first indent and Article 7a(3) thereof, Whereas Article 5 of Commission Regulation (EEC) No 1589/87 of 5 June 1987 on the sale by tender of butter to intervention agencies (3), as last amended by Regulation (EC) No 124/1999 (4), provides that, in the light of the tenders received for each invitation to tender, a maximum buying-in price is to be fixed in relation to the interven- tion price applicable and that it may also be decided not to proceed with the invitation to tender; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For the 241st invitation to tender issued under Regulation (EEC) No 1589/87, for which tenders had to be submitted not later than 8 June 1999, the maximum buying-in price is fixed at 295,38 EUR/100 kg. Article 2 This Regulation shall enter into force on 12 June 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 13. (2) OJ L 206, 16.8.1996, p. 21. (3) OJ L 146, 6.6.1987, p. 27. (4) OJ L 16, 21.1.1999, p. 19.